 



Exhibit 10.35

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is effective this 16th day of May, 2002 by and between
FirstMerit Corporation, its subsidiaries and affiliates (“FirstMerit”) and David
G. Lucht (“Lucht”).

WITNESSETH:



  A.   WHEREAS, FirstMerit and Lucht desire to enter into a relationship whereby
Lucht will become employed by FirstMerit under the terms of this Agreement as
Executive Vice President and Chief Credit Officer; and     B.   WHEREAS, as a
condition of continued employment, FirstMerit has required that Lucht agree to
refrain from competing with FirstMerit or disseminating or improperly using
confidential information of FirstMerit and Lucht is willing to make such a
commitment, in accordance with the provisions of this Agreement; and     C.  
WHEREAS, FirstMerit and Lucht desire to enter into this Agreement to provide for
the continuation of Lucht’s services to FirstMerit for a term certain.

     IN CONSIDERATION of the foregoing, the mutual covenants contained herein
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:



  1.   Employment Duties

     During the term of this Agreement, Lucht shall serve as Executive Vice
President and Chief Credit Officer. The Chairman and Chief Executive Officer
shall, from time to time and subject to modification at any time and at his sole
discretion, hereafter assign such responsibilities and duties as they may deem
appropriate. Lucht shall faithfully, diligently, competently, and to the best of
his ability, carry out those responsibilities and duties as assigned from time
to time by the Chairman of the Board and Chief Executive Officer of FirstMerit.



  2.   Term of Agreement

     The term of this Agreement shall commence May 16, 2002, and shall continue
until December 31, 2005, unless such term is earlier terminated as hereinafter
provided. Lucht and FirstMerit agree that on January 1, 2006 Lucht shall become
an at will employee of FirstMerit. In the event of a Change in Control during
the term of this Agreement, employee shall receive the compensation and benefits
set forth in paragraph 3 and 4 below for the remainder of the term of this
Agreement. The term change in control shall be defined under the Change in
Control Agreement and Displacement Agreement between Lucht and FirstMerit of
even date. Any compensation and benefits to which Lucht is entitled under this
Agreement are in addition to any compensation and benefits to which he may be
entitled under the Change in Control Agreement and Displacement Agreement
between Lucht and FirstMerit.

- 1 -



--------------------------------------------------------------------------------



 





  3.   Compensation

     During the term of this Agreement, FirstMerit shall pay Lucht for his
services the sum of Nine Thousand Three Hundred Seventy-five Dollars ($9,375.00)
paid semimonthly, subject to any salary increases that may occur from time to
time and at the sole discretion of FirstMerit. The semimonthly amount to be paid
hereunder shall be paid in accordance with FirstMerit’s policies and shall be
paid net of amounts withheld for federal, state or local income taxes, FICA, and
such other applicable amounts as may be required to be paid during the term of
this Agreement.

     Lucht shall also be eligible to participate in the bonus or other incentive
compensation plan or programs, and stock option grants, plans or programs,
offered or instituted by FirstMerit during the term of this Agreement.



  4.   Employee Benefits

     During the term of this Agreement, Lucht shall be eligible to participate
in the following employee benefits from FirstMerit as applicable:



       (a) Lucht shall be eligible to participate in such retirement, medical,
and other employee benefit plans as may be maintained by FirstMerit during the
term of this Agreement.



       (b) Lucht shall be eligible to participant in the Executive Life
Insurance Program that FirstMerit may maintain during the term of this
Agreement. Lucht shall be personally obligated to pay any and all taxes
associated with this life insurance benefit.



       (c) Lucht shall be granted stock options of FirstMerit common stock in
accordance with the Restricted Stock Award Agreement dated May 16, 2002. Any
unexercised and outstanding stock options will vest and will be exercisable in
accordance with the terms of the Agreement.



       (d) Lucht shall be eligible to participate in the Executive Supplemental
Retirement Plan (“SERP”). Such SERP benefits are defined in the plan documents
as may be amended from time to time at the discretion of the FirstMerit Board of
Directors.



       (e) Lucht shall be eligible to participate in the FirstMerit Executive
Incentive Plan at performance levels established from time to time by the
FirstMerit Board of Directors.



  5.   Termination



       (a) FirstMerit may terminate the employment of Lucht under the Agreement
without notice for Just Cause. Notwithstanding anything to the contrary
contained herein, it shall be considered Just Cause to terminate the Lucht’s
employment upon the happening of any of the following:

- 2 -



--------------------------------------------------------------------------------



 

      1.   The retirement or death of Lucht; 2.   Felonious criminal activity
whether or not affecting the Employer; 3.   Disclosure to unauthorized persons
of Employer information which is considered by FirstMerit to be confidential; 4.
  Breach of any contract with, or violation of any legal obligation to, the
FirstMerit or dishonesty; or 5.   Gross negligence or insubordination in the
performance of duties of the position held by the Employee.

     In the event of termination by the FirstMerit for Just Cause, Lucht shall
not be entitled to receive salary or other benefits beyond the date of
termination.



       (b) Upon termination of this Agreement pursuant to this paragraphs 2 or
6, the obligations of each of the parties hereunder shall expire as of the date
of such termination, including, without limitation, the obligations of
FirstMerit to pay any compensation to Lucht.



  6.   Trade Secrets and Confidential Information.

     Lucht acknowledges that, as Chief Credit Officer of FirstMerit Corporation,
he has had extensive access to and has acquired various confidential information
relating to the Business, including, but not limited to, financial and business
records, customer lists and records, business plans, corporate strategies,
information disclosed or discussed during any exit conference, employee
information, wage information, and related information and other confidential
information (collectively, the “Confidential Information”). Lucht agrees that
the Confidential Information is and will be of special and unique value to
FirstMerit. Lucht further acknowledges and covenants that, at all times, the
Confidential Information is the sole property of FirstMerit and will constitute
trade secrets and confidential information of FirstMerit, and that his knowledge
of the Confidential Information will enable him to compete with FirstMerit in a
manner likely to cause FirstMerit irreparable harm upon the use or disclosure of
such matters. Therefore, Lucht hereby irrevocably covenants that he shall not,
at any time after the date of this Agreement, use or disclose to any third
party, directly or indirectly, any of the Confidential Information, except as
permitted by this Agreement. Excluded from the definition of Confidential
Information is (a) information which is publicly available, other than as a
result of actions by Lucht in breach of this Agreement; and (b) information
which is disclosed by FirstMerit to third parties on a non-confidential basis.

- 3 -



--------------------------------------------------------------------------------



 





  7.   Assignment

     This Agreement shall be binding upon the parties hereto, their respective
heirs, personal representatives, executors, administrators and successors;
provided, however, that no assignment or transfer of this Agreement by Lucht,
including assignment or transfer by operation of law, shall be valid without the
prior written consent of FirstMerit. FirstMerit may freely assign this Agreement
without Lucht’s consent.



  8.   Governing Law

     This Agreement shall be construed under and governed by the internal laws
of the State of Ohio and properly venued in Summit County, Ohio. In the event
that any provision of this Agreement shall be held to be void or unenforceable
by a court of competent jurisdiction, this Agreement shall not be rendered null
and void thereby but shall be construed and enforced as if such void or
unenforceable provision was not originally a part of this Agreement.



  9.   Entire Agreement

     This Agreement sets forth the entire agreement of the parties herein with
regard to the employment of Lucht and any oral or written statements,
representations, agreements or understandings made or entered into prior to or
contemporaneously with the execution of this Agreement, are hereby rescinded,
revoked and rendered null and void by the parties.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed this 16th day of May, 2002.

      Witnesses:   FIRSTMERIT CORPORATION       By: /s/ John R. Cochran


--------------------------------------------------------------------------------

Its: Chairman and Chief Executive Officer       /s/ David G. Lucht
David G. Lucht

- 4 -